Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated cases, Erwin B. Patterson, Jr., appeals the district court’s orders dismissing his civil complaints without prejudice for failure to state a claim upon which relief may be granted. We have reviewed the records and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Patterson v. Towne Bank, No. 2:10-cv-00437-RBS-FBS; Patterson v. Teide Enters., Inc., No. 2:10-cv-00434-RBS-FBS; and Patterson v. United States, No. 2:10— cv-00614-RBS-FBS (E.D. Va. Nov. 23, 2010; Nov. 5, 2010; and Jan. 12, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.